Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 9 is objected to because of the following informalities:  the term “consist” in the second line of the claim should be changed to “consists”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawashima (US 2018/0890230).
Regarding claim 1, Kawashima teaches a test container (referred to as a resin container 100 used for immunochromatographic testing, see Fig. 5 and [0002]) comprising: at least two accommodation portions each accommodating a liquid and internally provided (referred to as the accommodation portions 32 and 24 which accommodate a liquid, see Fig. 5 and [0061]-[0065]); a flow path connecting the two accommodation portions to each other at respective upper end positions thereof and internally provided (the flow path 35 and inspection strip 1 extend from the upstream end of the first accommodation portion 32, see [0056], and the second accommodation portion 24 is located upstream of the other accommodation portions, see Fig. 5 and [0059]); and a flexible film deformable inwards of at least one accommodation portion at a portion forming an upper wall surface of the one accommodation portion (referred to as the deforming portion 12 that is pressed down into the upper wall surface, or sheet member 43, of the first accommodation portion, see Fig. 5 and [0061]), wherein the liquid accommodated in the one accommodation portion is fed to the other accommodation portion via the flow path due to deformation of the flexible film towards the one accommodation portion (the liquid from the first pot accommodation portion 32 flows via the inspection strip 1 toward the second pot accommodation portion 24, see Fig. 5 and [0054]), and a breaking elongation of the flexible film is 100% or more and 600% or less (the flexible resin has an elongation at break of 100% - 1000%, see [0048], which includes the claimed range).
Regarding claim 6, Kawashima teaches the test container according to claim 1, wherein the breaking elongation is 200% to 500% (the flexible resin has an elongation at break of 100% - 1000%, see [0048], which includes the claimed range).
Regarding claim 7, Kawashima teaches the test container according to claim 1, further comprising: a container main body portion in which a portion forming each of the at least two accommodation portions and the flow path is open (referred to as the middle member 30 that forms the accommodation portion 32 and flow path 35, and it is shown to be open, see Fig. 5 and [0054]); and an upper lid member including the flexible film, wherein the at least two accommodation portions and the flow path are internally formed by covering an opening of the container main body portion with the upper lid member (referred to as the upper case 10 which seals the test kit 9, therefore making the closed flow path and closing off the respective accommodation portions, see Fig. 4-5 and [0054]).
Regarding claim 8, Kawashima teaches the test container according to claim 7, wherein the upper lid member has flexibility over an entire area (the material of the upper case 10 is entirely flexible, see [0072]).
Regarding claim 9, Kawashima teaches the test container according to claim 1, wherein the flexible film consist[s] of any of a silicone resin, a fluororesin, polyolefin, and polycarbonate (the deforming portions 12 and 14 of the upper case 10 are constructed of a resin selected from silicone resin, a fluororesin, an olefin resin, or a polycarbonate, see [0051]).
Regarding claim 10, Kawashima teaches the test container according to claim 1, comprising:
a first accommodation portion (first pot accommodation portion 32, see Fig. 5 and [0054]); a second accommodation portion as the one accommodation portion (referred to as the accommodation portion 22, see Fig. 5 and [0059]); a third accommodation portion as the other accommodation portion (referred to as the accommodation portion 21, see Fig. 5 and [0059]);
a first flow path connecting the first accommodation portion and the second accommodation portion to each other at respective upper end positions thereof (the first flow path 35 is located upstream from the first accommodation portion 32 and the second accommodation portion 22, see Fig. 5 and [0056]); and
a second flow path connecting the second accommodation portion and the third accommodation portion to each other at respective upper end positions thereof (the third accommodation portion 21 is connected to the second accommodation portion 22 at the upstream end, see Fig. 5 and [0059]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima as applied to claim 1 above, and further in view of Rogers et al. (US 2020/0088739).
Regarding claims 2-5, Kawashima does not explicitly teach that the thickness and modulus of elasticity of the flexible film and the depth of the accommodation portions have values that fulfill the claimed ranges. 
However, in the analogous art of microfluidic systems for biofluid analysis, Rogers et al. teaches a test container (referred to as the epidermal microfluidic system, see Abstract) wherein, in a case where a thickness of the flexible film is t µm (the flexible substrate can have a thickness of 100 µm to 5mm, see [0012]), a modulus of elasticity of the flexible film is α MPa (the modulus is less than or equal to 100 MPa, see [0062]), and a depth of the one accommodation portion is d µm (the depth of the containment portions is selected from the range of 1nm to 5mm, see [0058], where the range would include micrometers), and 

    PNG
    media_image1.png
    64
    361
    media_image1.png
    Greyscale

(when the thickness is equal to 1mm, or 1000 µm, and when the depth is equal to 3mm, or 3000 µm, and the modulus of elasticity is equal to 20 MPa, it satisfies the relationship of the instant application is satisfied, as 1000/3000 = 0.33 and 0.03 ≤ 0.33 ≤ 2.5, as well as 20*1000 = 20,000 and 2,000 ≤ 20,000 ≤ 250,000).
Regarding claim 3, Rogers et al. teaches the test container according to claim 2, 

    PNG
    media_image2.png
    64
    436
    media_image2.png
    Greyscale

(when the thickness is equal to 1mm, or 1000 µm, and when the depth is equal to 3mm, or 3000 µm, and the modulus of elasticity is equal to 20 MPa, it satisfies the relationship of the instant application is satisfied, as 1000/3000 = 0.33 and 0.03 ≤ 0.33 ≤ 1.8, as well as 20*1000 = 20,000 and 2,000 ≤ 20,000 ≤ 110,000).
	Regarding claim 4, Rogers et al. teaches the test container according to claim 2, 

    PNG
    media_image3.png
    64
    436
    media_image3.png
    Greyscale

(when the thickness is equal to 1mm, or 1000 µm, and when the depth is equal to 3mm, or 3000 µm, and the modulus of elasticity is equal to 20 MPa, it satisfies the relationship of the instant application is satisfied, as 1000/3000 = 0.33 and 0.08 ≤ 0.33 ≤ 1.0, as well as 20*1000 = 20,000 and 2,000 ≤ 20,000 ≤ 50,000).
	Regarding claim 5, Rogers et al. teaches the test container according to claim 2, 

    PNG
    media_image4.png
    64
    423
    media_image4.png
    Greyscale

(when the thickness is equal to 1mm, or 1000 µm, and when the depth is equal to 3mm, or 3000 µm, and the modulus of elasticity is equal to 20 MPa, it satisfies the relationship of the instant application is satisfied, as 1000/3000 = 0.33 and 0.2 ≤ 0.33 ≤ 0.4, as well as 20*1000 = 20,000 and 2,000 ≤ 20,000 ≤ 20,000).
	It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the test container of Kawashima to have included the outlined modulus of elasticity, thickness, and depth values for their respective components for the benefit of maintaining liquid integrity of the system from the wet environment by controlling sizing and flexibility (see [0007] in Rogers et al.).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima as applied to claims 1 and 10 above, and further in view of Glezer et al. (US 7497997).
Regarding claims 11-13, Kawashima does not explicitly teach that the test container comprises a liquid return prevention structure that prevents backflow.
However, in the analogous art of cartridge based biochemical testing, Glezer teaches a test container (referred to as a cartridge-based biochemical detection system 100), comprising: a liquid return prevention structure which prevents a backflow of the liquid to the first accommodation portion (referred to as the waste chambers 1040 and 1041 that are arranged to prevent back-flow into the cartridge microfluidic system, see Fig. 10 and Col. 47, Lines 54-67), in a case where the liquid accommodated in the second accommodation portion is fed to the third accommodation portion via the second flow path due to deformation of the flexible film toward the second accommodation portion (the chambers that accommodate liquid direct movement by applying pressure on the flexible wall of the cartridge, see Col. 53, Lines 5-15). It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the test container of Kawashima to have included the liquid return prevent structure of Glezer for the benefit of preventing back-flow from the waste chamber to re-enter the fluid network (see Col. 48, Lines 1-9 in Glezer).
Regarding claim 12, the combination of Kawashima et al and  Glezer teaches the test container according to claim 11, wherein the liquid return prevention structure has a structure in which a height from an inner bottom surface of the second accommodation portion to an inner bottom surface of the first flow path is higher than a height from the inner bottom surface of the second accommodation portion to an inner bottom surface of the second flow path (the conduits are located at positions higher than the waste chambers to reduce the possibility of back flow, see Glezer, Fig. 10 and Col. 48, Lines 1-9).
Regarding claim 13, Glezer teaches the test container according to claim 11, wherein the liquid return prevention structure has a structure of the first flow path and the second flow path in which a water contact angle of an inner surface of the first flow path is set to be greater than a water contact angle of an inner surface of the second flow path (the back-flow of liquid can be prevented by introducing a transition between different flow paths, or fluid conduits, wherein the transition includes increasing the contact angle by making a wettable surface less wettable, see Col. 52, Lines 55-67 and Col. 53, Lines 1-2).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the test container of Kawashima to have included the liquid return prevent structure of Glezer for the benefit of preventing back-flow from the waste chamber to re-enter the fluid network (see Col. 48, Lines 1-9 in Glezer).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kawashima and Glezer as applied to claim 11 above, and further in view of Benn et al. (US 20008/0247246).
Regarding claim 14, the combination of Kawashima and Glezer does not explicitly teach that the liquid return prevention structure has a stepped portion between the first and second flow paths. However, in the analogous art of detection systems using cartridge-based testing, Benn et al. teaches a test container (referred to as a cartridge capable of performing an assay, see Abstract), wherein the liquid return prevention structure has a structure of a stepped portion which is provided between the first flow path and the second accommodation portion and which includes two or more steps from an inner bottom surface of the second accommodation portion (referred to as the raised inner rim 184 which is shown to have two steps from the bottom surface of the outlet 150, see Fig. 21A and [0095]).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the test container of Kawashima and Glezer to have included the stepped portion, or raised inner arm of Benn et al. for the benefit of preventing fluid communication between the two fluid ports (see [0095] in Benn et al.)
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kawashima as applied to claims 1 and 10 above, and further in view of Lowe et al. (US 2011/053289).
Regarding claim 16, Kawashima does not explicitly teach that the accommodation portions accommodate a liquid containing magnetic particles. 
However, in the analogous art of assay devices with liquid samples, Lowe et al. teaches a test container (referred to as a portable assay device, see [0066]), wherein the first accommodation portion accommodates a first liquid containing magnetic particles (the first liquid in the first channel contains magnetic particles, see [0062]); the second accommodation portion accommodates separated magnetic particles separated from the first liquid (the second fluid in the second channel consists of the separated magnetic particles from the first liquid, see [0328]), and the first flow path allows the separated magnetic particles to pass (the first channel allows the magnetic particles to pass through, see [0331]).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the test container of Kawashima to have included the magnetic particle separation structure of Lowe et al. for the benefit of allowing users to test for different species present in the blood that are magnetically susceptible (see [0008] in Lowe et al.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEA N. MARTIN/Examiner, Art Unit 1798                             

/JENNIFER WECKER/Primary Examiner, Art Unit 1797